The Chancellor.
The statute has prescribed the only allowance which is necessary or proper to be taxed against the opposite party in such cases. It is an allowance of three cents for each folio contained in the pleadings and proofs, for actually abbreviating the same for the use of counsel, other than the solicitor in the cause. This is the only item which is properly taxable. The counsel who- is to prepare for the argument ought not to be encumbered with full copies of all the proceedings, containing long recitals and irrelevant matters. It is the duty of the solicitor to prepare for him an abbreviation, embracing only the material facts and statements contained in the pleadings and proofs. The vice chancellor must be directed to disallow these charges.